Citation Nr: 1816403	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from January 1966 to January 1970, which included service in the Republic of Vietnam.  The Veteran's military awards include the Combat Action Ribbon and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 
 
By way of background, a December 2014 Board decision denied the Veteran's claims for service connection for bilateral knee and right foot disabilities.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Remand (JMR) which vacated the December 2014 Board decision and remanded the Veteran's claim for compliance with the terms of the JMR.  

This claim was most recently before the Board in September 2017, at which time it was remanded for further development, to include affording the Veteran new VA examinations.  The claim has now returned to the Board for further appellate action. 
 
The Board notes that a January 2018 rating decision granted the Veteran's claim for service connection for a right foot disability.  As this is a full grant of benefits on appeal, the issue is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's remaining claim may be adjudicated on the merits. 

Pursuant to the Board's September 2017 remand, the Veteran was afforded a new VA examination in November 2017.  The Board's previous remand noted that the Veteran has consistently and competently stated that his bilateral knee pain began in service and that the Veteran has provided an explanation as to why there is no history of documentation regarding his knee problems in his service treatment records or post-service treatment records.  The Board also notes that previous exams have been found to be inadequate because the opinion rested solely on the basis that there was no objective evidence of an in-service event or post-service treatment for any knee conditions until many years after service.  While the November 2017 VA examiner noted the Veteran's lay statements, she found that it was less likely than not that the Veteran's current bilateral knee disabilities were related to service because "there is no temporal association between claimed knee injury in 1967 and first complaint of knee discomfort in VA records in 2005."  The examiner also notes that the Veteran's post-service career was farming "a physically strenuous activity that can contribute to the development of wear and tear of the joints."  

Unfortunately, the Board again finds the opinion to be inadequate.  The examiner does not specifically address the Veteran's contentions that his knee pain began in service and has bothered him on and off ever since, which establishes continuity of symptomatology.  Additionally, while farming can be considered a physically strenuous activity, the Veteran specifically reported that he did not have an injury to his knees while farming and therefore, the examiner's opinion is not supported by an adequate rationale.  See, November 2017 VA examination.  Accordingly, the Board finds that a new examination is warranted to obtain an adequate opinion that discusses the Veteran's statements regarding the onset of his bilateral knee disabilities and the continuous presence of knee symptoms since his discharge.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, as noted above, the Veteran's claim for entitlement to service connection for a right foot disability was granted in a January 2018 rating decision.  In a March 2018 Informal Hearing Presentation, the Veteran's representative asserted that his bilateral knee disability is also a consequence of his service-connected disability.  Accordingly, an opinion is required to determine whether or not the Veteran's bilateral knee disability is either caused or aggravated by the Veteran's now service-connected right foot disability. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been received, schedule the Veteran for a VA examination with an examiner who has not yet previously examined the Veteran to determine the etiology of his bilateral knee disability.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Whether it is at least as likely as not that the Veteran's bilateral knee disability is etiologically related, in whole or in part, to the Veteran's active duty service. 

b.  Whether it is at least as likely as not that the Veteran's bilateral knee disability was either caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected right foot disability. 

The examiner is advised that the Veteran is competent to report injuries and symptoms to include the onset in-service and continuing symptoms after discharge, and his reports must be considered and discussed in formulating the requested opinions.  If his reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


